Opinion of the Court
Darden,Judge:
Appellate review has resulted in no change in Taylor’s conviction of assault with a dangerous weapon and assault with intent to commit voluntary' manslaughter, in violation of Articles 128 and 134, Uniform Code of Military Justice, 10 USC §§ 928 and 934. His punishment, originally five years’ confinement at hard labor and " "'feiture of $75.00 per month for the me period, has been reduced by the ’ourt of Military Review to four years’ confinement and forfeitures.
The issue granted is whether the law officer prejudiced the appellant by failing to give limiting instructions on sentencing as to evidence of uncharged misconduct.
The appellant has been convicted of offenses that occurred before Jan-
uary 1, 1969, the effective date of the Manual for Courts-Martial, United States, 1969. A limiting instruction was, therefore, still a requirement. United States v Worley, 19 USCMA 444, 42 CMR 46 (1970); United States v Flowers, 19 USCMA 473, 42 CMR 75 (1970); United States v Mallard, 19 USCMA 457, 42 CMR 59 (1970). Curative measures, however, have already been taken by the Court of Military Review to purge the prejudicial effect of this error, as is shown by their reduction of the sentence. No further action is indicated.
The decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.
Judge Ferguson concurs in the' re- ’ suit. 'N..